UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8198



WILLIE JOE STURKEY, a/k/a Willie Sturkey, a/k/a Willie J.
Sturkey,

                  Plaintiff – Appellant,

             v.

JON OZMINT, Director of SCDC; WARDEN MCKIE, Kirkland
Correctional Center; WARDEN RILEY, Tyger River Correctional
Institution; MAJOR LATTA, Kirkland Correctional Institution;
LIEUTENANT BATES, Tyger River Correctional Institution;
LIEUTENANT BALL, Kirkland Correctional Institution; R. L.
TURNER, Tyger River Correctional Institution; MIKE FOWLER,
Tyger River Correctional Institution; MS. MIDDLEBROOK, Tyger
River Correctional Institution, in their official and
individual capacity,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Margaret B. Seymour, District
Judge. (8:07-cv-03296-MBS)


Submitted:    May 26, 2009                  Decided:   June 15, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Willie Joe Sturkey, Appellant Pro Se.      Roy F. Laney, Thomas
Lowndes Pope, Heath McAlvin Stewart, III, RILEY, POPE & LANEY,
LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Willie Joe Sturkey appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983   (2006)    complaint.     We    have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                     See

Sturkey v. Ozmint, No. 8:07-cv-03296-MBS (D.S.C. Oct. 1, 2008).

We   dispense    with     oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       3